DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims -8) in the reply filed on 7/19/2022 is acknowledged.
Applicant traversed the Restriction Requirement between Group I (Claims 1-8), Group II (Claims 9-14), and Group III (Claims 15-20) on the ground(s) that there would not be a serious search burden to search both groups. This is not found persuasive because although similar, the groups still differ in specific process steps. For example, the process of Group II requires a specific heating step between 125 C and 400C, whereas Group I does not have a specific heating range. Thus, it I shown that these inventions would require at least searching different classes/subclasses and different strategies/queries. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply field on 7/19/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/143005, as cited in the IDS dated 3/3/2021, wherein Hildreth et al (US 2021/0138552 A1), hereinafter “Hildreth”, is referenced as the English Language Equivalent.
Regarding claim 1, Hildreth discloses a method of fabricating a component, the method comprising: creating a 3D printed piece wherein the piece includes a body of the component, a support structure, and a first sacrificial interface region coupling the body of the component to the support structure (i.e., joining said part and said support at a connection that has a separation dimension rom an outer perimeter of said connection) (Abstract), the body of the component being formed of a first metal or ceramic material, and the first sacrificial interface region being formed at least partially of a second metal or ceramic material (Abstract); and separating the body of the component from the support structure by applying a chemical or electrochemical dissolution process to the 3 D printed piece (i.e., applying an etchant to said sensitized region to dissolve said sensitized region through said separation dimension to separate said support from said part) (Abstract), wherein the second metal or ceramic material is less resistant to the chemical or electrochemical dissolution process than the first metal or ceramic material ([0011]).
Regarding claims 2-4, Hildreth discloses that the body of the component can be formed of an aluminum material, wherein the first sacrificial interface regions is formed of a silicon oxide material, and wherein the interface material between the body of the component and the first sacrificial interface region is formed of titanium (Claim 17). Furthermore, Hildreth discloses an electrolyte solution made by mixing nitric acid (etchant) with deionized water with KCl added to improve the electrical conductivity of the electrolyte (i.e., sensitizing agent) ([0056]). 
Regarding claim 5, Hildreth discloses the method of manufacturing a circular component using 3D printing techniques ([0034]). 
Regarding claims 6-8, Hildreth further discloses a two-step process in which multiple different dissolvable materials are used to make dissolution a controllable, sequential process where, first, less stable dissolvable supports are removed and then subsequent sections are dissolved in later steps ([0041]). Hildreth discloses a 3D printed structure includes a component, a first set of support structures inside the metal part, and a second set of support structures below the body of the component ([0041]). Hildreth discloses the body of the component and both sets of support structures are made of the same material (e.g., stainless steel, titanium, silicon carbide, etc.) ([0041]). Hildreth discloses a first sacrificial interface region between the body of the component and the first set of support structures and a second sacrificial interface region between the body of the component and the second set of support structures ([0041]). A first chemical or electrochemical bath dissolves the first material at the first sacrificial interface region and thereby separates the first set of support structures from the body of the component and a second bath subsequently dissolves the second material at the second sacrificial interface region and frees the body of the component from the second set of support structures ([0041]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734